DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 7/18/2022.
Claims 1, 3-4 and 6-8 are presented for examination. Claims 1, 4 and 8 have been amended.
Applicant’s amendments to the claims have overcome claim objections and 112 (b) rejections set forth in the non-Final Office Action mailed 3/18/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
“allow registering the virtual machines implementing said virtualized function” at lines 2-3 of Claim 3 should be “allow registering one or more virtual machines implementing one or more virtualized software functions”.
“allow registering the virtual machines implementing said virtualized function” at line 2 of Claim 6 should be “allow registering one or more virtual machines implementing one or more virtualized software functions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180077031 A1, hereafter Chen) in view of Green (US 10664331 B2), Miller (US 20170116019 A1) and Narayanasamy et al. (US 20200034462 A1, hereafter Narayanasamy).
Chen, Green, Miller and Narayanasamy were cited on the previous office action.

Regarding to Claim 1, Chen discloses: A method for managing virtualized software functions in a communication network, said method comprising the following acts performed by a control device (see Figs. 1, 4, [0054]-[0055] and [0101]): 
generating a first software agent which implements [said] configuration interface; installing in aid control device, said generated first software agent (see Figs. 1, 11, [0159] and [0168]; “in a service deployment phase, the service availability management method may include the following steps” and “after the availability management module deployed in the VNFM” and “the availability management module deployed in the VNFM may allocate and configure, for the to-be-deployed service by using an interface of the VNFM”, emphasis added by examiner. Also see [0267] for “the availability management module deployed in the VNFM” at certain embodiments of [0168] is implemented in a form of a software function unit. Deploying, i.e., generating and installing, the software agent availability management module in the VNFM, the module implements as configuration interface to configure and control the to-be deployed service);
thereafter, the control device performing further the following acts to invoke said virtualized software function:
invoking the virtualized software function by using the [generated] configuration interface to call the first software agent for execution; executing the virtualized software function on the [selected] virtual machine (see Figs. 1, 4, 11 and [0168]-[0169]; “the availability management module deployed in the VNFM allocates and configures a corresponding resource for the to-be-deployed service”. Also see [0011] for the resource for the to-be-deployed service includes “a virtualized network function VNF, and a virtualized network function component VNFC”, and thus it is understood to one with ordinary skill in the art that in certain embodiments of NFV architecture/system shown as Fig. 4 or Fig. 10, the to-be-deployed service is a particular VNF implemented by resource VNFC, i.e., virtual machine. Thereby, in such embodiments, “the availability management module deployed in the VNFM” is called/invoked to calling VNFC implementing VNF).

Chen does not disclose:
receiving a data model describing functionality of a virtualized software function;
generating a configuration interface defining said functionality, said configuration interface being configured to be used to invoke said virtualized software function;
generating a second software agent, the first software agent being configured to call the second software agent on invocation of said first software agent;
installing said generated second software agent in the control device;
the acts to invoke said virtualized software function further comprises:
in response to said calling the first software agent, the first software agent calling the second software agent for execution; and
in response to said calling the second software agent, the second software agent: selecting, as a function of a load distribution of the virtualized software function, a virtual machine implementing the virtualized software function, so as to manage the load distribution of said virtualized software function, and executing the virtualized software function on the selected virtual machine. 
However, Green discloses: A method for managing virtualized [software] functions in a [communication] network, said method comprising the following acts performed by a control device (see Fig. 2, Claim 5 at cols. 15-16 and Claim 17 at col. 16): 
receiving a data model describing functionality of a virtualized [software] function (see “creating a model of computing resources and data hosted by a service provider environment” from Claim 5 at col. 15 and “the computing resources hosted by the service provider environment are virtual computing resources” from Claim 17 at col. 16. Also see lines 11-45 of col. 4 for the model);
generating a configuration interface defining said functionality, said interface being configured to be used to invoke said virtualized [software] function (see Claim 5; “generating an API based on the model for the computing resources and the data, wherein the API is configured to enable the client to access the computing resources and data”);
generating and installing an agent which implements said configuration interface (see Claim 5; “an API gateway hosting the API”. Note: it is understood to one with ordinary skill in the art that in order to host an API/interface performs access/control resources, it requires to generate and install an agent to implement the API/interface).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the deployment of the availability management module of controlling and configuring virtualized software function in a NFV architecture or system from Chen by including using models and corresponding data of virtualized resources to generate and then deploy an interface to control and configure the corresponding virtualized resources from Green, since it would provide a mechanism of automatically updating interface that controls and configures corresponding computing resources based on the changes in corresponding computing resources or the changes in formatting or other protocols related to the corresponding computing resources (see lines 19-36 of col. 2 from Green).

The combination of Chen and Green does not disclose:
generating a second software agent, the first software agent being configured to call the second software agent on invocation of said first software agent;
installing said generated second software agent in the control device;
the acts to invoke said virtualized software function further comprises:
in response to said calling the first software agent, the first software agent calling the second software agent for execution; and
in response to said calling the second software agent, the second software agent: selecting, as a function of a load distribution of the virtualized software function, a virtual machine implementing the virtualized software function, so as to manage the load distribution of said virtualized software function, and executing the virtualized software function on the selected virtual machine. 

However, Miller discloses: A method for managing virtualized software functions in a communication network, said method comprising the following acts performed by a control device (see Figs. 1, 3 and Claim 1):
generating a second software agent (see Figs. 1, 3, Claim 1 and Claim 10; “a Virtual Network Function (VNF) manager that manages a VNF that includes plurality of VNF components running on a plurality of virtual machines” and “wherein the VNF components include a database, a load balancer, and a plurality of service instances”, emphasis added. Also see lines 35-40, 50-54, 64-5 of cols. 9-10, lines 44-56 of col. 10. These descriptions are the generation and installation of a new virtual machine running a new VNF component; however since the load balancer type of VNF component is also one of many VNF components that managed by VNF manager, and thus it is reasonable to generate and install the load balancer based on the generation and installation processes of the VNF components), the VNF manager being configured to notify the second software agent on invocation of the VNF manager (see Fig. 4 and [0061]; “The VNF manager 404 also notifies the load balancer 414, via signal 434, that there is a new VNF component to which demand can be distributed. Thus, when the load balancer 414 receives a request for service, it can forward that request to any one of the service components, including the newly established VNF component”);
installing said generated second software agent in the control device (see Figs. 1, 3, Claim 1 and Claim 10; “a Virtual Network Function (VNF) manager that manages a VNF that includes plurality of VNF components running on a plurality of virtual machines” and “wherein the VNF components include a database, a load balancer, and a plurality of service instances”, emphasis added. Also see lines 35-40, 50-54, 64-5 of cols. 9-10, lines 44-56 of col. 10. These descriptions are the generation and installation of a new virtual machine running a new VNF component; however since the load balancer type of VNF component is also one of many VNF components that managed by VNF manager, and thus it is reasonable to generate and install the load balancer based on the generation and installation processes of the VNF components);
thereafter, the control device performing further the following acts to invoke said virtualized software function:
said second software agent being able to select a virtual machine implementing the virtualized software function when the second software agent is notified by VNF manager, so as to manage load distribution of said virtualized software function (see [0061]; “The VNF manager 404 also notifies the load balancer 414, via signal 434, that there is a new VNF component to which demand can be distributed. Thus, when the load balancer 414 receives a request for service, it can forward that request to any one of the service components, including the newly established VNF component”);
invoking the VNF manager to notify the VNF manager for execution; in response to said notifying the VNF manager, the VNF manager notifying the second software agent for execution (see [0061]; “notifies the VNF manager 404 that the provisioning of the new VNF component is complete via signal 432” and “The VNF manager 404 also notifies the load balancer 414, via signal 434, that there is a new VNF component to which demand can be distributed”); and
in response to said notifying the second software agent, the second software agent: selecting, as a function of a load distribution of the virtualized software function, a virtual machine implementing the virtualized software function, so as to manage the load distribution of said virtualized software function, and executing the virtualized software function on the selected virtual machine (see [0061]; “The VNF manager 404 also notifies the load balancer 414, via signal 434, that there is a new VNF component to which demand can be distributed. Thus, when the load balancer 414 receives a request for service, it can forward that request to any one of the service components, including the newly established VNF component”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify one of the multiple VNF components at the NFV architecture or system from the combination of Chen and Green by including a particular load balancer VNF component that manages loads of other VNF components at the NFV architecture or system from Miller, since a load balancer is a well-known component at virtualized environment to distribute workloads between virtual machines to avoid imbalance workload distribution.

Furthermore, Narayanasamy discloses: a message notification sends by program code to a virtualized component can be achieved via a call instruction/command (see [0034]; “program code 142 … can issue a request … to virtualized entity identifier manager 2021 at API 204 (operation 1). API 204 represents an API specification describing the structure (e.g., syntax, semantics, etc.) of any messages (e.g., calls, requests, commands, etc.) processed by the virtualized entity identifier manager 2021”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the notification to the load balancer about the new VNF component to which demand can be distributed from the combination of Chem, Green and Miller by including feature of message notification can be call instruction format from Narayasamy, and thus the combination of Chen, Green, Miller and Narayanasamy would disclose the missing limitations from the combination of Chen and Green (see [0126], [0129], [0131] from Chen, [0061] from Miller and [0034] from Narayanasamy. At the new combination system, the availability management module at the VNF manager, i.e., claimed first software agent, would use a calling instruction to notify and transfer execution to the load balancer, i.e., claimed second software agent, that the new VNF component is available for the load distribution feature, and thus the load balancer later can select one of the VMs including the new VNF component for implementing the virtualized software function request), since a call instruction mechanism is a well-known and understood format to ensure the execution of system is transferred to the callee, i.e., the one receives the call instruction (note: calling is well-known instruction or statement at computing fields to transfer program execution from the caller side to callee side. Fig. 4 and [0061] from Miller show the execution would be transferred to the load balancer side. Thereby, modifying or specifying the generic message/signal notification from Miller to calling instruction would ensure or force the program execution is transferred to load balancer side).

Regarding to Claim 4, Claim 4 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 7, the rejection of Claim 4 is incorporated and further the combination of Chen, Green, Miller and Narayanasamy discloses: wherein said first software agent constitutes a manager in the sense of a network function virtualization project (see Figs. 1, 4, 11 and [0168]-[0169] from Chen; “the availability management module deployed in the VNFM allocates and configures a corresponding resource for the to-be-deployed service”. Also see [0011] from Chen for the resource for the to-be-deployed service includes “a virtualized network function VNF, and a virtualized network function component VNFC”. The availability management module deployed in the VNFM constitutes a manager in the sense of a network function virtualization project at the NFV architecture or system).

Regarding to Claim 8, Claim 8 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180077031 A1) in view of Green (US Patent 10664331 B2), Miller (US 20170116019 A1) and Narayanasamy et al. (US 20200034462 A1, hereafter Narayanasamy) and further in view of Zou (US 20170046189 A1).
Chen, Green, Miller and Zou were cited on the previous office action.

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Chen, Green, Miller and Narayanasamy does not disclose: wherein said second software agent is configured to allow registering of the virtual machines implementing said virtualized function.

However, Zou discloses: a method of performing load balancing comprising:
a load balancer is configured to allow registering of virtual machines that managed by the load balancer (see [0070]; “after the virtualization management device completes the creation operation and the start operation, register the at least one started VM with a load balancer LB”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the functions of load balancer VNF component from the combination of Chen, Green, Miller and Narayanasamy by including registering the VMs managed by load balancer from Zou, and thus the new combination would discloses the missing limitations from the combination of Chen, Green, Miller and Narayanasamy, since it is a well-known and understood mechanism to know which VMs are managed by the corresponding load balancer.

Regarding to Claim 6, the rejection of Claim 4 is incorporated and further Claim 6 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Response to Arguments
Applicant’s arguments, filed 7/18/2022, with respect to rejections of Claims 1, 3-4 and 6-8 under 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 7-8 are summarized as the following:
“Examiner cites a new document (NARAYANASAMY) and considers that the ‘notification’ of MILLER can be replaced by a ‘call instruction’” (see last paragraph at page 7 from the Remarks). Applicant agreed that the message from NARAYANASAMY “may be a call, a request, a command etc” based on [0034] from NARAYANASAMY (see first two paragraphs of page 8 from the Remarks). However, Applicant stated that “It may be noted that NARAYANASAMY merely describes the structure of messages, but in no instance does NARAYANASAMY disclose or suggest replacing a notification message by a call instruction message” (see 3rd paragraph of page 8 from the Remarks). 

The examiner respectively disagrees.
First of all, none of the previous or current office action implies that citing reference NARAYANASAMY is for feature of replacing the notification (from MILLER) by a call instruction (from NARAYANASAMY). As explained by the corresponding rejection section, reference Miller in view of reference Chen (i.e., the combination of Chen, Green and Miller) discusses a feature of the availability management module at the VNF manager, i.e., the claimed first software agent, would notifies the load balancer 414, i.e., the claimed second software agent, that a new VNF component is available for load distribution purpose; comparing to the claim language, the different would be the combination of Chen, Green and Miller does not specify such notification is a call instruction. 
[0034] from NARAYANASAMY discusses feature of certain program code sends a notification message in a call instruction format to a virtualized object component for notifying the virtualized object component that the further processing of the virtualized object component can be started. Similar to such feature, the notification from [0061] of Miller in view of Chen discusses feature of program code (i.e., the availability management module at the VNF manager) would send a notification message to a virtualized object component, i.e., the load balancer 414, for notifying the load balancer 414 that the further processing of the load balancer 414 can be started, the difference would be Miller or Chen does not specify the notification message can be certain detail format. Thereby, combining feature from NARAYANASAMY in the combination of Chem, Green and Miller is not about replacing the notification message by a call instruction message; it is about specifying a generic notification message can be generated and sent as in a call instruction format.   
Therefore, Claims 1, 3-4 and 6-8 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanco et al. (US 20150295750 A1) discloses: the physical resource (e.g., a server in which the VM resides) notifies the connectivity manager that an interface (e.g., a VM) is now present. This may be done via an API call from the controller of the physical resource (see [0063]).
Eidlman (US 10162665 B1) discloses: handles the memory controller 204 IRQ that notifies on page transition to available state (PAGE_VALID), notifies the hypervisor 206 via a hypervisor call (HVC) (see lines 15-17 of col. 8).
Simpson et al. (US 20100125665 A1) discloses: the Push Manager notifies the consumers (using a single call) of all items that are ready for processing at any given time (see [0197]. Also see [0007] and [0033] for the call discussed at [0197] is API call).
Goodson et al. (US 20100251006 A1) discloses: Notifications may occur via, for example, interprocess communication or via remote procedure calls (RPCs) between the two guest operating systems (see [0011]).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196